Citation Nr: 0910976	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-03 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that this claim was previously before the 
Board and was remanded in March 2005 and July 2007 for 
further development.


FINDING OF FACT

The Veteran does not have pes planus that is attributable to 
his period of active military service.


CONCLUSION OF LAW

The Veteran does not have pes planus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2002 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By an August 2007 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in January 2009, which followed the October 2002 
and August 2007 notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Leavenworth VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in February 2006 and December 2008, the Veteran 
was afforded VA examinations, the reports of which are of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II.  Analysis

In a November 1992 statement, the Veteran contends that his 
active military service aggravated pes planus.  Thus, the 
Veteran contends that service connection is warranted for pes 
planus.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).

With respect to disabilities or defects noted at entry, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A review of the Veteran's STRs reveals that two examinations 
were conducted prior to his entrance to active service.  At 
an April 1963 examination, the feet portion of the 
examination report was marked as abnormal-the examiner 
diagnosed the Veteran with second degree flat feet (pes 
planus) with no acute distress.  An October 1966 examination 
report did not list pes planus as a diagnosis despite the 
Veteran's report to the examiner that he experienced foot 
trouble and the diagnosis listed in the April 1963 report.  

Other than the notations at entrance discussed above, the 
Veteran had no diagnosis of or treatment for a foot 
disability in service.  Significantly, the Veteran's August 
1968 separation examination indicates that the Veteran 
reported no foot trouble and that the Veteran's feet appeared 
to be normal.  In addition, the medical evidence of record is 
silent as to any complaints of or treatment for pes planus or 
any other foot disability during service.  A December 2008 VA 
examination report indicates that there is no objective 
evidence that the Veteran's current condition worsened during 
his active military service.  In fact, after reviewing the 
record and undertaking a detailed examination of the 
Veteran's feet, it was noted that, instead of flat feet, the 
Veteran had a congenital malformation of the ankle, which was 
laterally displaced and which caused a mis-alignment of the 
calcaneus in relation to the medial line of the foot.  It was 
noted that such a mis-alignment would create an initial 
impression of flat feet.  Even the December 2008 examiner had 
such an initial impression until closer observation of the 
plantar apron was undertaken on weight bearing and with wet-
foot testing.  The assessment was that the Veteran had a 
congenital malformation without evidence of pes planus.  As 
noted above, the examiner concluded there was no evidence 
that this condition was aggravated during service.  

The VA examiner's opinion is consistent with other medical 
evidence of record.  In fact, the conclusion that the Veteran 
does not have pes planus, but instead has a different 
congenital malformation, is consistent with the findings and 
assessments made at various times, especially the 1966 entry 
examination and the absence of any finding of pes planus 
during service or at the time of separation from active 
service.  Although examiners have at times referred to pes 
planus, more often the Veteran's foot complaints have been 
attributed to plantar fasciitis.  Even when the May 2006 
podiatrist provided an opinion regarding pes planus, which 
opinion was the cause of the Board's remand for 
clarification, the podiatrist said that he had concurred in 
the assessment made the same day by a resident, which 
assessment was that the Veteran had plantar fasciitis.  Pes 
planus was mentioned, but was not listed as part of the 
clinical assessment on most reports.  Indeed, when examined 
for compensation purposes in February 2006, the Veteran was 
found to have the same mis-alignment noted later by the 2008 
reviewer, and while the weight bearing position of the 
Achilles tendon was lateral, it was noted that such a finding 
was merely "consistent with pes planus."  In other words, 
the findings of pes planus have not been as definite as the 
assessment regarding plantar fasciitis, which is well 
explained by the 2008 examiner who found the same mis-
alignment as noted at the 2002 VA examination.  For these 
reasons, the Board gives greater evidentiary weight to the 
2008 report and its conclusions, arrived at after review of 
the claims file and detailed testing.  What has been thought 
to be pes planus has been explained by the 2008 report, which 
the Board finds persuasive.  As such, the preponderance of 
the evidence is against the claim of service connection.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  Notably, the Veteran 
argues that he has pes planus that was aggravated by his 
active military service.  While the Board does not doubt the 
sincerity of his belief; as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis and clinical worsening of an underlying 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for pes planus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for pes planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


